EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the period ended March 31, 2011, the Coldstream Dividend Growth Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income Loss $8 The reclassifications have no effect on net assets or net asset value per share. For the year ended March 31, 2011, The Teberg Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income Loss The reclassifications have no effect on net assets or net asset value per share.
